               Case 2:20-cr-00191-JLR Document 24 Filed 12/04/20 Page 1 of 2




 1                                                                      Judge James L. Robart
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR20-191JLR
11
                                Plaintiff,              ORDER EXTENDING
12                                                      INDICTMENT DEADLINE
13                        v.
14
      AUSTIN HSU,
15
                               Defendant.
16
17
18          WHEREAS, the parties have filed a stipulation pursuant to 18 U.S.C.
19 § 3161(h)(7)(A) extending the time for indictment in this case until January 31, 2021; and
20          The Court FINDS that extending the time for indictment in this case would allow
21 defense counsel to conduct necessary investigation and might allow the parties to conduct
22 plea negotiations that might resolve this case in a manner desirable to both parties; and
23          The Court further finds, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the ends of
24 justice served by extending the time for indictment in this case outweigh the best interest
25 of the public and of the defendant in a more speedy indictment in this matter; now,
26 therefore,
27
28
     Order Extending Indictment Deadline                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Austin Hsu, No. CR20-191JLR - 1                      SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:20-cr-00191-JLR Document 24 Filed 12/04/20 Page 2 of 2




 1          IT IS ORDERED that the time for indictment in this case shall be extended until
 2 January 31, 2021, and that the period of time from the date of this order, up to and
 3 including January 31, 2021, shall be excludable time under 18 U.S.C. § 3161(h)(7)(A).
 4          DATED this 4th day of December, 2020.
 5
 6
 7
                                                         A
                                                        ____________________________
                                                        JAMES L. ROBART
                                                        United States District Judge
 8
 9
10 Presented by:
11
   s/ Steven T. Masada____________
12 STEVEN T. MASADA
13 Assistant United States Attorney
14 s/ Brent Hart (by email authorization)
15 BRENT HART
   Counsel for Austin Hsu
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order Extending Indictment Deadline                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Austin Hsu, No. CR20-191JLR - 2                     SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
